Case 1:18-cv-00934-FB-ST

JACK S. DWECK*
H.P. SEAN DWECK™*

 

CHRISTOPHER S. FRASER***

 

ERIC J. SCHMERTZ

Document 26 Filed 12/05/19

THE DWECK LAW FIRM, LLP

10 ROCKEFELLER PLAZA
New York, N.Y. 10020

 

TELEPHONE: (212) 687-8200

FACSIMILE: (212) 697-2521

 

WWW. DWECKLAW. COM

Page 1 of 1 PagelD #: 209

WESTCHESTER OFFICE
901 NORTH BROADWAY
NORTH WHITE PLAINS, N.Y. 10603

NOT FOR SERVICE OF PAPERS

 

CONNECTICUT OFFICE
GRAVEL ISLAND ROAD
New CANAAN, CT 06840

1925-2010
. (203) 972-3000
* ADMITTED TO N.Y. CONN. AND FLA. BARS
** ADMITTED TO N.Y. AND PA. BARS NOT FOR SERVICE OF PAPERS
*** ADMITTED TO N.Y. AND N.J. BARS

December 4, 2019

Hon. Frederic Block

United District Court

Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Sultan v. Coinbase
Docket No. 1: 18-cv-00934-FB-ST

Honorable Block:
The undersigned are attorneys for the Plaintiff in the above entitled action.
I wish to advise you that the above entitled action has been settled and all issues ultimately

resolved between the parties.

Respectfully yours,

THEDWECK LAW FIRM
a be

By: E; ]
Jack S. Dweck/

JSD: sc
Cc: Paul Myung H. Kim, Esq.
Via email at paul.kim()squirepb.com
